Order filed December 8, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00828-CV
                                   ____________

                         NEMIAH WILSON, Appellant

                                         V.

                           HENRI OLIVIER, Appellee


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Cause No. CV-0076819

                                    ORDER

      The notice of appeal in this case was filed October 11, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before December 23, 2016. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM